Citation Nr: 0726618	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right lower extremity, to include as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the 
left lower extremity, to include as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the 
upper extremities, to include as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for low back 
disability.

6.  Entitlement to service connection for bilateral hearing 
loss disability.

7.  Entitlement to service connection for left foot 
disability.

8.  Entitlement to service connection for masses of the neck, 
throat, and thyroid.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Columbia RO.  A transcript of the hearing is of record.  At 
the hearing, the veteran withdrew his appeal with respect to 
the issues of entitlement to service connection for an eye 
condition, sleep apnea, sexual dysfunction, pituitary 
macroadenoma, bladder tumors, and a right foot condition.  
The Board will limit its decision accordingly.


FINDINGS OF FACT

1.  The veteran's neuropathy of the right lower extremity is 
etiologically related to his service-connected diabetes.

2.  The veteran does not have neuropathy of the left lower 
extremity.

3.  The veteran does not have neuropathy of either upper 
extremity. 

4.  The veteran does not have PTSD.

5.  The veteran does not have a chronic low back disability.

6.  The veteran does not have a bilateral hearing loss 
disability.

7.  A chronic left foot disability was not present in service 
or until years thereafter, and is not etiologically related 
to service.

8.  Masses of the neck, throat, and thyroid were not present 
in service or until years thereafter, and are not 
etiologically related to the veteran's exposure to herbicides 
in service or otherwise etiologically related to service

9.  Hypertension was not present in service or until years 
thereafter, and is not etiologically related to the veteran's 
exposure to herbicides in service or otherwise etiologically 
related to service


CONCLUSIONS OF LAW

1.  Neuropathy of the right lower extremity is proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006).

2.  Neuropathy of the left lower extremity was not incurred 
in or aggravated by active service, its incurrence or 
aggravation during active duty may not be presumed, and it is 
not proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  

3.  Neuropathy of the upper extremities was not incurred in 
or aggravated by active service, its incurrence or 
aggravation during active duty may not be presumed, and it is 
not proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 

5.  A chronic low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  
 
6.  Left foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  

7.  Masses of the neck, throat, and thyroid were not incurred 
in or aggravated by active service, nor may they be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

8.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).  

9.  Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board finds that that the evidence currently of record is 
sufficient to substantiate the veteran's claim for service 
connection for neuropathy of the right lower extremity.  
Therefore, no further notification or development action with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.  Although the 
veteran has not been provided notice with respect to the 
disability-rating or effective-date elements of this claim, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

With respect to the veteran's other claims of entitlement to 
service connection, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA, to include notice that he should submit all 
pertinent evidence in his possession, by letter mailed in May 
2005, prior to its initial adjudication of the claims.   
Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record reflects that the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In this regard, the Board 
notes that the veteran testified during his September 2006 
hearing that he underwent treatment for hypertension more 
than 20 years ago; however, these records are not available 
as his physician is deceased.  The Board also acknowledges 
that the veteran has not been afforded VA examinations in 
response to all of his claims but has determined that no 
additional examinations are required in this case because the 
medical evidence of record is sufficient to decide the claims 
and there is no reasonable possibility that such examinations 
would result in evidence to substantiate the claims.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran. 

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis, cardiovascular-renal disease, 
including hypertension, malignant tumors, or an organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Neuropathy of the Right Lower Extremity

Service medical records contain no evidence of neuropathy of 
the right lower extremity and the report of the examination 
for discharge in November 1971 shows that the veteran's lower 
extremities were found to be normal upon clinical 
examination.  Post-service medical records show that the 
veteran was found to have intact light touch and vibratory 
sensation in his lower extremities in October 2005.  In 
February 2006 the veteran was provided a VA examination in 
response to his claim for service connection for diabetes.  
At that time, he complained of burning pain in his arms and 
legs.  Upon physical examination, he was found to have trace 
edema in both lower extremities and some mildly decreased 
sensation on the plantar surface of the right foot.  The 
examiner found that the veteran had some subjective findings 
of neuropathy, as evidenced by his report of burning pain in 
his arms and legs and mild objective loss of sensation with 
monofilament testing.  The Board notes that the examiner only 
found objective evidence of neuropathy in the veteran's right 
lower extremity; in fact, aside from the trace edema noted 
above, the veteran's left lower extremity was found to be 
normal.  Therefore, in the Board's opinion, the evidence 
supportive of the claim is at least in equipoise with that 
against the claim with respect to the veteran's right lower 
extremity.  Accordingly, entitlement to service connection 
for neuropathy of the right lower extremity as secondary to 
service-connected diabetes is in order.  


Neuropathy of the Upper Extremities and Left Lower Extremity

The veteran contends that he has neuropathy of the upper 
extremities and the left lower extremity due to exposure to 
herbicides during his service in Vietnam, or in the 
alternative, due to his service-connected diabetes.  Service 
medical records are negative for evidence of neuropathy in 
the upper extremities or the left lower extremity.  The 
report of the examination for discharge in November 1971 
shows that the veteran's upper and lower extremities were 
found to be normal upon clinical examination.

The post-service medical evidence of record contains no 
objective evidence of neuropathy of the upper extremities or 
left lower extremity.  In this regard, the Board notes that 
while the veteran reported subjective complaints of tingling 
in his arms and left leg during his February 2006 VA 
examination, the examiner only noted some decreased sensation 
in the right lower extremity.  The examiner concluded that 
there was no objective evidence of abnormalities aside from 
the loss of sensation in the right lower extremity.  Other 
than a trace edema, the veteran's left lower extremity was 
found to be normal, and no findings were recorded with 
respect to the veteran's upper extremities.  As the record 
contains no objective medical evidence of neuropathy of the 
upper extremities or the left lower extremity, service 
connection is not warranted for these claimed disabilities.


PTSD, Bilateral Hearing Loss, and Low Back Disability

The veteran contends that he incurred PTSD, bilateral hearing 
loss, and low back disabilities during his active duty 
service in Vietnam.  Service medical records are negative for 
evidence of these conditions, and although the veteran has 
stated that he was told at the time of his separation from 
active duty that his back was "crooked," the report of the 
examination for discharge in November 1971 shows that the 
veteran's spine, hearing, and psychiatric state were found to 
be normal upon clinical examination.  Moreover, the post-
service medical evidence of record contains no diagnoses of 
these claimed disabilities.  In this regard, the Board notes 
that during a December 2001examination, the veteran's private 
physician noted that he had no deformities of the ears and he 
was found to be oriented to time and place with a normal mood 
and unremarkable affect.  The record also contains no 
evidence of treatment or complaints pertaining to the 
veteran's claimed low back disability.  In sum, the veteran 
has never been diagnosed with PTSD, bilateral hearing loss, 
or a low back condition.  Consequently, service connection is 
not warranted for these claimed disabilities.


Left Foot Disability 

The veteran claims that he sustained an injury to his left 
foot during active duty service when his left big toe was 
severed while he was in Vietnam.  Service medical records 
contain no evidence of an injury to the veteran's left foot, 
and on his November 1971 separation examination medical 
history form, the veteran denied having a history of foot 
trouble.  The report of examination for discharge in November 
1971 shows that the veteran's feet were found to be normal on 
clinical evaluation.  Moreover, the veteran did not receive 
any a Purple Heart Medal or any award indicative of his 
participation in combat.

Although the post-service medical evidence of record shows 
that the veteran currently has been diagnosed with 
osteoarthritis of the left foot, there is no post-service 
medical evidence of a left foot disorder until more than 30 
years after the veteran's discharge from service or of a 
nexus between the veteran's current left foot disability and 
his military service.  In addition, the record contains no 
objective medical evidence with respect to the veteran's 
claims that he severed his left big toe during active duty 
service.  

In essence, the evidence of a nexus between the veteran's 
current left foot disability and his military service is 
limited to the veteran's own statements.  These statements 
were provided for compensation purposes more than 30 years 
after his separation from active duty service and are 
contradicted by the service medical records.  The Board has 
not found the veteran's contentions concerning this service 
injury and a continuity of symptomatology after service to be 
credible.


Masses of the Neck, Throat, and Thyroid

The veteran contends that he developed masses of the neck, 
throat, and thyroid as a result of his exposure to Agent 
Orange while serving in Vietnam.  The Board notes that the 
veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange; however, the record reflects that he 
has been found to have benign tumors of the neck, throat and 
thyroid, which are conditions subject to presumptive service 
connection on the basis of herbicide exposure.  In this 
regard, the Board notes that the medical evidence of record 
shows that the veteran has been noted to have masses and 
lesions in his neck, thyroid, and vocal cords; however, these 
have been diagnosed as skin tags and goiters that, following 
biopsy, have been found to be benign.

With respect to direct service connection for the veteran's 
masses of the neck, throat, and thyroid, the Board notes that 
his service medical records are negative for evidence of 
these disabilities, and the report of examination for 
discharge in November 1971 shows that the veteran's neck, 
throat, and skin were found to be normal on clinical 
examination.  Moreover, there is no medical evidence of any 
masses until June 1996, almost 25 years following the 
veteran's discharge from service, or medical evidence of a 
nexus between the veteran's current masses and his military 
service.

The evidence of a nexus between the veteran's neck, throat, 
and thyroid masses and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


Hypertension

The veteran contends that he incurred hypertension during 
active duty service due to his exposure to Agent Orange in 
Vietnam.  As noted above, the veteran served in Vietnam and 
is presumed to have been exposed to Agent Orange; however, 
hypertension is not one of diseases subject to presumptive 
service connection on the basis of herbicide exposure.  

Service medical records do not show that the veteran was 
found to have elevated blood pressure, nor do they show that 
he was diagnosed with hypertension.  The report of 
examination for discharge in November 1971 shows that the 
veteran's blood pressure was measured at 102/80 and found to 
be normal on clinical evaluation.  Although the post-service 
medical evidence of record shows that the veteran currently 
has hypertension, there is no post-service medical evidence 
of hypertension until many years after the veteran's 
discharge from active duty.  In this regard, the Board notes 
that while the veteran testified at his September 2006 
hearing that he was treated for hypertension approximately 
twenty years ago, this still would have been more than 10 
years after his discharge from service.  In addition, there 
is no medical evidence of a nexus between the veteran's 
current hypertension and his active service.  

In essence, the evidence of a nexus between the veteran's 
hypertension and his military service is limited to the 
veteran's own statements.  As noted above, this is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for neuropathy of the right 
lower extremity as secondary to service-connected diabetes 
mellitus is granted, subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to service connection for neuropathy of the left 
lower extremity, to include as secondary to service-connected 
diabetes mellitus, is denied

Entitlement to service connection for neuropathy of the upper 
extremities, to include as secondary to service-connected 
diabetes mellitus, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for left foot disability is 
denied.

Entitlement to service connection for masses of the neck, 
throat, and thyroid is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


